12/10/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs September 1, 2021

           BRENT LANDON CARTER v. SHANNON DALE CARTER


                 Appeal from the Chancery Court for Overton County
                  No. 17-CV-35      Ronald Thurman, Chancellor
                      ___________________________________

                            No. M2020-01704-COA-R3-CV
                        ___________________________________

This divorce action concerns the trial court’s classification and division of the marital estate
and award of alimony to the wife. We affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which ANDY D. BENNETT,
J. and J. STEVEN STAFFORD, P.J., W.S., joined.

William A. Cameron and Bradford G. Wood, Jr., Cookeville, Tennessee, for the appellant,
Brent Landon Carter.

Charlene Robin Vance, Watertown, Tennessee, for the appellee, Shannon Dale Carter.


                                        OPINION
                                    I. BACKGROUND


        The parties, Brent Landon Carter (“Husband”) and Shannon Dale Carter (“Wife”),
married in September 1995. Two children were born of the marriage. Both children have
since attained the age of majority.1 Throughout the marriage, Husband maintained a 212-
acre farm owned by his mother, Orlene Carter (“Grandmother”). In exchange for his
efforts, Grandmother allowed the parties to live on her land.


       1
         Husband was tasked with remitting child support in the amount of $621 per month for the
youngest child until he attained the age of majority.
        The parties first placed a single-wide trailer on the land for their use. They later
built a small house (“the Block House”), where they resided for three years.2 In February
2003, Grandmother deeded Husband 4.99 acres, including the land on which the Block
House was built. 3 Thereafter, the parties moved to another house (“the Farmhouse”) on
Grandmother’s property. They rented the trailer and the Block House to tenants for
additional income.4 The parties renovated the Farmhouse with funds, in part, from Wife’s
parents, the Smiths.5 The Smiths also purchased furniture for the Farmhouse and provided
10 bred cows to start the parties’ herd farming operation in 2002.

       The marriage was contentious, at best, with the parties placing blame for the demise
of the marriage on each other. Husband complained of Wife’s verbal mistreatment of him,
poor housekeeping skills, and lack of financial management. Wife countered with claims
of Husband’s overall neglect and verbal and physical assault.

        Husband ultimately filed a complaint for divorce on May 12, 2017, to which Wife
responded with her own counter-complaint and request for alimony. The parties agreed
that irreconcilable differences justified the dissolution of the marriage, leaving the trial
court to consider, inter alia, issues pertaining to the marital estate and alimony.

        The trial court heard the matter over the course of three days, beginning in
December 2019, with the final hearing date on October 27, 2020. At the start of the trial,
Husband was 51 years old and Wife was 46 years old. Husband was employed throughout
the marriage in education, first at Tennessee State and then at Tennessee Tech University.
Husband has also earned a Master’s Degree. His monthly gross income from his
employment in 2019 was $4,437.58. He also managed various streams of revenue from
cattle farming, hay baling, beekeeping, and a vending machine business.

        Husband claimed that he did not net any income from his various business ventures,
providing tax documents establishing that he reported a loss each year6 and claiming that
he closed the vending business in 2005. Wife submitted evidence to establish that Husband
moved approximately 72 cows after she left the Farmhouse. She was able to locate some
of their cattle on a nearby property and submitted photographic evidence showing Husband

        2
            They also constructed a barn on the same parcel.
        3
            Grandmother explained that she deeded each of her four sons 4.99 acres at that time.
        4
            The Block House rents for $550 per month, while the trailer rents for $350 per month.
        5
         Grandmother, unimpressed with the parties’ efforts, declared that not much value was added to
the Farmhouse through the renovation.
        6
           Husband’s accountant, Debra Jagnandan, confirmed Husband’s claimed losses and explained that
“a lot of farmers” continue in their farming efforts due to the deductions and claimed expenses available.
                                                    -2-
feeding the cattle on property owned by Thelma Bowers.7 Husband agreed that he had 23
cows at property owned by Ms. Bowers and 6 cows at the Farmhouse, denying Wife’s
claim that he possessed 72 cows. He stated that the 6 cows at the Farmhouse were marital
property because they were gifted by the Smiths, while the other 23 cows were gifted solely
to him by his father in 2012.8

       Despite Husband’s claims that his cattle farming was not profitable, Wife submitted
evidence to establish that he sold 35 head of cattle from May 2016 through April 2019 for
approximately $24,000, with 17 head of cattle sold during the pendency of the divorce in
violation of the temporary injunction. Husband further denied ownership of several items
of farming equipment that were expensed by him in his tax documents. He was also unclear
as to how many checking accounts he possessed and for what purpose.

       The only real property possibly subject to equitable division was the Block House
and the 4.99 acres deeded to Husband during the marriage. Husband argued that the
property remained his separate property throughout the marriage. He initially claimed that
the Block House was built by his friends without payment because “[t]hey just wanted to
do something for me.” He stated that they also wanted to learn construction and practice
new skills. He later admitted that the builders expected payment and that he executed a
promissory note in the amount of $35,000. The parties also used the property to secure a
mortgage, with an outstanding balance of approximately $13,000.

        Wife was employed full time at Averitt Express at the time of the marriage. She
resigned for a number of years to care for the children and then pursued an education from
Tennessee Tech University during the marriage. Following her graduation, she obtained
employment with the Overton County Board of Education, where she currently teaches
third grade. Her current gross yearly income is approximately $43,689. She has
outstanding student loan debt in excess of $40,000, and she testified concerning surgeries
she has undergone and ongoing physical issues that may cause additional time out of work.
She further testified that she was unable to meet her monthly financial obligations as a
result of medical bills, prompting her to withdraw funds early from her retirement accounts.

       The parties maintained separate checking accounts throughout the marriage.
Husband asserted that he separated his finances due to Wife’s overspending. Wife claimed
that Husband kept his income, including the rental and farming income, for himself and
only accepted responsibility for the electricity, water, and internet bills. He did not
contribute to the care and maintenance of the children, leaving her to use her lesser funds
for the children’s necessaries, including daycare in the preschool years, groceries, and the

       7
           Ms. Bowers confirmed that Husband requested access to her approximate 55 acres to house some
cattle in exchange for his maintenance of the land.
       8
           Wife testified in rebuttal that she recently spotted 9 new cows on the farm.
                                                    -3-
like. She asserted that she amassed a significant amount of credit card debt and student
loans to pay for living expenses as a result of Husband’s failure to contribute. She likewise
provided that Husband operated the different business ventures, e.g. rentals and farming,
largely with cash and would amass substantial amounts and then deposit funds as needed.

        Following the separation, the Smiths purchased a residence for Wife and the
children to reside and also provided furniture for their use. Wife was tasked with remitting
rental payments commensurate with the mortgage in the amount of $750 per month but
was frequently unable to remit payment. Husband remained in the Farmhouse, where he
is not tasked with remitting payment for his residency.

        Following the hearing, the trial court advised the parties that it did not find
Husband’s testimony credible, stating “[H]is testimony as it relates to these folks just
showing up and building a house at no charge, he lost me then.” The court further provided
that it believed that Husband expensed more than what was permitted for tax purposes and
even denied ownership of farming equipment when the evidence showed he depreciated
the items for his own tax purposes in the amount of $6,000. The court found Wife’s
testimony credible as it related to the division of assets and request for alimony.

       In so finding, as pertinent to this appeal, the court awarded the 4.99 acres and the
Block House to Wife as marital property, tasking Husband with remitting payment on the
outstanding mortgage balance. The court further awarded Wife alimony in futuro in the
amount of $1,000 and half of her attorney’s fees as alimony in solido, finding that Wife
had a need and that Husband possessed income beyond what he submitted for the court’s
consideration. The court continued,

       The Court finds that there are great discrepancies in Husband’s various
       income documentation submitted to this Court at trial;

       The Court finds that as to the cattle that [Wife’s] father gave them, [Husband]
       has been playing hide and seek with them;

       The Court finds that the cattle which were housed on [property owned by
       Ms. Bowers] have been moved two or three times during this litigation;

       The Court finds as to the cattle there is proof in the record that Husband has
       sold numerous head of cattle throughout this litigation period and the Court
       does specifically find that such action by Husband was a dissipation of the
       marital estate;

                                           ***

       That each party is hereby awarded sole ownership and rights to any vehicles
                                          -4-
      in their respective names free and clear of the other spouses;

      That each party is hereby awarded sole ownership and rights to any and all
      other personal property in their respective names free and clear of any claim
      of the other spouse;

      That on the retirement and investment accounts, the total of all combined
      accounts shall be divided equally between the parties with the amount of
      withdrawals made by Wife from her accounts during the marriage being
      charged against Wife’s one-half;

      That Wife is hereby awarded a judgment against Husband in the amount of
      [$12,686.73] representing one-half of the cattle sold by Husband at the
      Crossville Stockyard[.]

This timely appeal followed.


                                       II. ISSUES


      A.    Whether the trial court erred in its classification of the Block House
      as marital property.

      B.     Whether the trial court erred in its division of the marital estate.

      C.     Whether the trial court erred in its alimony determination.


                            III. STANDARD OF REVIEW

       This action was tried by the court without a jury, so we review the trial court’s
findings of fact de novo upon the record with a presumption of correctness unless the
evidence preponderates otherwise. Tenn. R. App. P. 13(d); Watson v. Watson, 309 S.W.3d
483, 490 (Tenn. Ct. App. 2009). We give great deference to the trial court’s credibility
assessments. Id. We do not disturb “factual findings based on witness credibility unless
clear and convincing evidence supports a different finding.” Coleman Mgmt., Inc. v.
Meyer, 304 S.W.3d 340, 348 (Tenn. Ct. App. 2009). We review the trial court’s
conclusions of law de novo with no presumption of correctness. Keyt v. Keyt, 244 S.W.3d
321, 327 (Tenn. 2007).



                                            -5-
                                           IV. DISCUSSION


                                                      A.

       Husband first claims that the court erred in its classification of the 4.99 acres and
the Block House as marital property.9 The division of the parties’ marital estate begins
with the classification of the property as separate or marital property. Miller v. Miller, 81
S.W.3d 771, 775 (Tenn. Ct. App. 2001). Marital property, generally, is “all real and
personal property, both tangible and intangible, acquired by either or both spouses during
the course of the marriage up to the date of the final divorce hearing and owned by either
or both spouses as of the date of filing of a complaint for divorce[.]” Tenn. Code Ann. §
36-4-121(b)(1)(A). Separate property is defined in part as “all real and personal property
owned by a spouse before marriage, including, but not limited to . . . property acquired by
a spouse at any time by gift, bequest, devise or descent[.]” Tenn. Code Ann. § 36-4-
121(b)(2).

        Husband points to the deed of the 4.99 acres that was gifted to him by Grandmother
after the Block House was built in support of his contention that the property remained
separate. Wife responds that the property was properly classified as marital when they
lived there as a family and then later used the property to generate rental income for the
benefit of the family. “[S]eparate property may be deemed marital by operation of law
under theories of commingling or transmutation.” Snodgrass v. Snodgrass, 295 S.W.3d
240, 247 (Tenn. 2009) (citing Langschmidt v. Langschmidt, 81 S.W.3d 741, 747 (Tenn.
2002)).

        [S]eparate property becomes marital property [by commingling] if
        inextricably mingled with marital property or with the separate property of
        the other spouse. If the separate property continues to be segregated or can
        be traced into its product, commingling does not occur. . . . [Transmutation]
        occurs when separate property is treated in such a way as to give evidence of
        an intention that it become marital property. . . . The rationale underlying
        these doctrines is that dealing with property in these ways creates a rebuttable
        presumption of a gift to the marital estate.

Snodgrass, 295 S.W.3d at 256. This Court has recognized:


        9
          As a threshold issue, Husband asserts that the trial court erroneously failed to itemize the parties’
property with the appropriate classification and value. Despite the length of the marriage, the parties did
not amass a significant estate subject to division. The record reflects that the trial court divided the minimal
property at issue in its final order but did not provide a specific classification for each item divided.
However, we hold any error harmless when the court provided a classification for the only issue on appeal
pertaining to the marital property, namely the 4.99 acres and the Block House.
                                                     -6-
       Four of the most common factors courts use to determine whether real
       property has been transmuted from separate property to marital property are:
       (1) the use of the property as a marital residence; (2) the ongoing
       maintenance and management of the property by both parties; (3) placing the
       title to the property in joint ownership; and (4) using the credit of the non-
       owner spouse to improve the property.

Fox v. Fox, No. M2004-02616-COA-R3-CV, 2006 WL 2535407 at *5 (Tenn. Ct. App.
Sept. 1, 2006) (internal citations omitted).

        Here, the parties improved the property by constructing a house, where they lived
for approximately three years during the marriage. The property was then used to generate
rental income. While the parties kept their finances separate, each contributed a portion to
the household through their various streams of income, including the rental income from
the property at issue. The property was also encumbered by a mortgage that was paid using
the rental income from the property. We do not agree with Husband that the timing of the
deed transfer, after the Block House was constructed, affects the parties’ treatment of the
property as marital. With these considerations in mind, we affirm the court’s classification
of the property at issue as marital.

                                               B.

       Husband next takes issue with the court’s award of the real property to Wife and the
court’s failure to provide him with a commensurate amount of the 4.99 acres and the Block
House. The trial court has broad discretion in fashioning an equitable distribution of
marital property, and an appellate court will defer to a trial court’s distribution unless it is
inconsistent with the statutory factors or is not supported by a preponderance of the
evidence. Baggett v. Baggett, 422 S.W.3d 537, 543 (Tenn. Ct. App. 2013).

       In all divorce cases, after classifying the parties’ property, the trial court is directed
to “equitably divide, distribute or assign the marital property between the parties without
regard to marital fault in proportions as the court deems just.” Tenn. Code Ann. § 36-4-
121(a)(1). An equitable division of marital property does not require that the property be
divided equally. Luplow v. Luplow, 450 S.W.3d 105, 109–10 (Tenn. Ct. App. 2014) (citing
Robertson v. Robertson, 76 S.W.3d 337, 341 (Tenn. 2002)). Nor does it require that each
party receive a share of every item classified as marital property. Morton v. Morton, 182
S.W.3d 821, 833–34 (Tenn. Ct. App. 2005) (quoting King v. King, 986 S.W.2d 216, 219
(Tenn. Ct. App. 1998)). In making its determination, the trial court must consider statutory
factors in view of the evidence presented by the parties. Tenn. Code Ann. § 36-4-121(c);
Flannary v. Flannary, 121 S.W.3d 647, 650 (Tenn. 2003).

       In making an equitable division of marital property, the trial court is guided by the
following relevant factors:
                                          -7-
(1)    The duration of the marriage;

(2)    The age, physical and mental health, vocational skills, employability,
earning capacity, estate, financial liabilities and financial needs of each of
the parties;

(3)    The tangible or intangible contribution by one (1) party to the
education, training or increased earning power of the other party;

(4)    The relative ability of each party for future acquisitions of capital
assets and income;

(5)    (A) The contribution of each party to the acquisition, preservation,
appreciation, depreciation or dissipation of the marital or separate property,
including the contribution of a party to the marriage as homemaker, wage
earner or parent, with the contribution of a party as homemaker or wage
earner to be given the same weight if each party has fulfilled its role;

       (B) For purposes of this subdivision (c)(5), dissipation of assets means
wasteful expenditures which reduce the marital property available for
equitable distributions and which are made for a purpose contrary to the
marriage either before or after a complaint for divorce or legal separation has
been filed;

(6)    The value of the separate property of each party;

(7)    The estate of each party at the time of the marriage;

(8)    The economic circumstances of each party at the time the division of
property is to become effective;

(9)   The tax consequences to each party, costs associated with the
reasonably foreseeable sale of the asset, and other reasonably foreseeable
expenses associated with the asset;

(10)   [T]he value of an interest in a closely held business or similar asset . .
.;

(11)   The amount of social security benefits available to each spouse; and

(12) Such other factors as are necessary to consider the equities between the
parties.
                                    -8-
Tenn. Code Ann. § 36-4-121(c). The factors are not listed in order of importance, and each
is to be considered in relation to the specific facts of each case. See Powell v. Powell, 124
S.W.3d 100, 108 n.8 (Tenn. Ct. App. 2003).

        Here, the factors weigh in support of the court’s determination. This was a marriage
of long duration; Husband held an advanced degree, a higher income through his regular
employment, and various streams of income and assets that were not fully disclosed to the
trial court; and Wife has undergone various surgeries for ongoing physical issues that could
affect her ability to work in the future. Husband was evasive as to his ownership of separate
property, hid cattle from Wife, and sold cattle in violation of the court’s temporary
injunction. Further, Husband lives in the Farmhouse without financial obligation. Based
on the statutory factors and the court’s broad discretion in such matters, we find no error
in the court’s distribution of the 4.99 acres and the Block House.

                                             C.

       Lastly, Husband takes issue with the court’s awards of alimony in futuro and solido,
claiming that such awards were not supported by the evidence when Wife was educated
and maintained full-time employment. Trial courts have “broad discretion to determine
whether spousal support is needed and, if so, the nature, amount, and duration of the
award.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011); Burlew v. Burlew,
40 S.W.3d 465, 470 (Tenn. 2001); Crabtree v. Crabtree, 16 S.W.3d 356, 360 (Tenn. 2000).
The role of an appellate court in reviewing an award of spousal support is to determine
whether the trial court applied the correct legal standard and reached a decision that is not
clearly unreasonable. Broadbent v. Broadbent, 211 S.W.3d 216, 220 (Tenn. 2006).

       “Alimony” is defined, in pertinent part, by Black’s Law Dictionary, 9th edition, as

       [a] court-ordered allowance that one spouse pays to the other spouse for
       maintenance and support . . . after they are divorced. Alimony is distinct
       from a property settlement.

Tennessee recognizes four different types of alimony: rehabilitative alimony, transitional
alimony, alimony in futuro, and alimony in solido. In determining whether to award
alimony, the court must first consider whether the spouse seeking alimony is economically
disadvantaged. Perry v. Perry, 114 S.W.3d 465, 467 (Tenn. 2003). “Once the trial court
has found a party to be economically disadvantaged relative to his or her spouse, it must
determine the nature, amount, length of term, and manner of payment of the award.” Id.
In setting the type, duration, and amount of support, courts are guided by the following list
of factors:

       (1)    The relative earning capacity, obligations, needs, and financial
                                        -9-
      resources of each party, including income from pension, profit sharing or
      retirement plans and all other sources;

      (2)    The relative education and training of each party, the ability and
      opportunity of each party to secure such education and training, and the
      necessity of a party to secure further education and training to improve such
      party’s earnings capacity to a reasonable level;

      (3)    The duration of the marriage;

      (4)    The age and mental condition of each party;

      (5)   The physical condition of each party, including, but not limited to,
      physical disability or incapacity due to a chronic debilitating disease;

      (6)   The extent to which it would be undesirable for a party to seek
      employment outside the home, because such party will be custodian of a
      minor child of the marriage;

      (7)    The separate assets of each party, both real and personal, tangible and
      intangible;

      (8)    The provisions made with regard to the marital property, as defined in
      § 36-4-121;

      (9)    The standard of living of the parties established during the marriage;

      (10) The extent to which each party has made such tangible and intangible
      contributions to the marriage as monetary and homemaker contributions, and
      tangible and intangible contributions by a party to the education, training or
      increased earning power of the other party;

      (11) The relative fault of the parties, in cases where the court, in its
      discretion, deems it appropriate to do so; and

      (12) Such other factors, including the tax consequences to each party, as
      are necessary to consider the equities between the parties.

Tenn. Code Ann. § 36-5-121(i). In addition to the factors found in Tennessee Code
Annotated section 36-5-121(i), the two most relevant factors in determining the amount of
alimony awarded are the economically disadvantaged spouse’s need and the obligor
spouse’s ability to pay. Robertson v. Robertson, 76 S.W.3d 337, 342 (Tenn. 2002). When
considering these two factors, the primary consideration is the disadvantaged spouse’s
                                          - 10 -
need. Watters v. Watters, 22 S.W.3d 817, 821 (Tenn. Ct. App. 1999). “There are no hard
and fast rules for spousal support decisions, and such determinations require a ‘careful
balancing’ of the relevant factors.” Miller v. Miller, No. M2002-02731-COA-R3-CV,
2003 WL 22938950, at *3 (Tenn. Ct. App. Dec. 10, 2003) (citing Anderton v. Anderton,
988 S.W.2d 675, 682–83 (Tenn. Ct. App. 1998)).

                                    Alimony in futuro

        Wife was awarded alimony in futuro, which is a long term form of spousal support
that is typically awarded

      when the court finds that there is relative economic disadvantage and that
      rehabilitation is not feasible, meaning that the disadvantaged spouse is unable
      to achieve, with reasonable effort, an earning capacity that will permit the
      spouse’s standard of living after the divorce to be reasonably comparable to
      the standard of living enjoyed during the marriage, or to the post-divorce
      standard of living expected to be available to the other spouse, considering
      the relevant statutory factors and the equities between the parties.

Tenn. Code Ann. § 36-5-121(f)(1). This type of alimony is awarded on a “long term basis
or until death or remarriage of the recipient” spouse. Tenn. Code Ann. § 36-5-121(f)(1).
Awards of alimony in futuro “remain in the court’s control for the duration of such award,
and may be increased, decreased, terminated, extended, or otherwise modified, upon a
showing of substantial and material change in circumstances.” Tenn. Code Ann. § 36-5-
121(f)(2)(A); Bowman v. Bowman, 836 S.W.2d 563, 568 (Tenn. Ct. App. 1991).

       Again, the majority of the factors weigh in favor of such an award to Wife. This
was a marriage of long duration; Husband held an advanced degree, a higher income
through his regular employment, and various streams of income and assets that were not
fully disclosed to the trial court; and Wife has undergone various surgeries for ongoing
physical issues that could affect her ability to work in the future. We find no abuse of
discretion under the circumstances presented here.

                                    Alimony in solido

       Wife was also awarded alimony in solido, in the form of half of her attorney’s fees.
The decision to award (or deny) attorney fees as alimony in solido is also within the sound
discretion of the trial court. Crabtree, 16 S.W.3d at 361; Kincaid v. Kincaid, 912 S.W.2d
140, 144 (Tenn. Ct. App. 1995). The appellate court will not interfere with an award,
except upon a showing of an abuse of discretion, where the evidence preponderates against
the award. Long v. Long, 957 S.W.2d 825 (Tenn. Ct. App. 1997); Elliot v. Elliot, 825
S.W.2d 87, 92 (Tenn. Ct. App. 1991).

                                          - 11 -
       An award of attorney fees in divorce cases is considered spousal support, generally
characterized as alimony in solido. Yount v. Yount, 91 S.W.3d 777, 783 (Tenn. Ct. App.
2002). An award of such fees is subject to the same factors that must be considered in the
award of any other type of alimony. Gonsewski, 350 S.W.3d at 113; Yount, 91 S.W.3d at
783. Therefore, the statutory factors listed in Tennessee Code Annotated section 36-5-
101(d)(1) are to be considered in a determination of whether to award attorney fees.
Langschmidt, 81 S.W.3d at 751.

      An award of attorney fees “is conditioned upon a lack of resources to prosecute or
defend a suit in good faith.” Id. (quoting Fox v. Fox, 657 S.W.2d 747, 749 (Tenn. 1983)).
The award of attorney fees as additional alimony is most appropriate where the divorce
does not provide the obligee spouse with a source of funds, such as from property division,
with which to pay his or her attorney fees. Yount, 91 S.W.3d at 783.

        The facts of this case support an award of half of Wife’s attorney’s fees and
litigation expenses as alimony in solido, as Wife currently lacks the funds to pay these fees.
She is economically disadvantaged compared to Husband, who held a superior earning
capacity and did not present credible evidence concerning his income. While Wife was
awarded the marital property, she would be required to deplete this asset to pay the entirety
of her fees. We find no abuse of discretion under the circumstances presented here.

       Lastly, at the conclusion of her brief, Wife seeks to recover her attorney fees
incurred on appeal. However, this request was not presented in the statement of issues or
supported by argument in Wife’s brief. A request for attorney fees is waived if not included
in the statement of issues. See Keeble v. Keeble, No. E2019-01168-COA-R3-CV, 2020
WL 2897277, at *4 (Tenn. Ct. App. June 3, 2020) (citing Killingsworth v. Ted Russell
Ford, Inc., 205 S.W.3d 406, 410–11 (Tenn. 2006)). Accordingly, Wife’s request for
attorney fees on appeal is waived.



                                    V. CONCLUSION

        For the reasons stated above, we affirm the decision of the trial court. The case is
remanded for such further proceedings as may be necessary. Costs of the appeal are taxed
to the appellant, Brent Landon Carter.


                                                     _________________________________
                                                     JOHN W. MCCLARTY, JUDGE



                                            - 12 -